DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 2, 2020 has been entered.
This action is pursuant to the claims filed on October 2, 2020. Claims 9-14 and 16-18 are pending. Claims 1-9 and 15 are cancelled. A first action on the merits of claims 9-14 and 16-18 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: 
The entire specification refers to what should be ‘an electrode’ as ‘an electrode material’. The examiner is in the position that ‘an electrode material’ is the conductive polymer of Applicant’s disclosure and additional elements in conjunction with the electrode material or the conductive polymer should be ‘an electrode’ or ‘the electrode’. This is evidenced by Applicant’s flexible electrodes in which conductive polymers are combined with fiber structures are developed as electrodes alternative to metal electrodes” ([0003]). Furthermore, as evidenced by Losiewicz et al. (NPL: Electrode Materials), the conventional type of electrode materials include metals and their alloys, graphite, metal oxides, amorphous electrode materials, composite electrode materials and conductive polymers. In view of the claim amendments now reciting “an electrode” or “the electrode”, the specification should be reviewed and appropriate changes should be made to change “an electrode material” or “the electrode material” to “an electrode” or “the electrode”, respectively.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites “the electrode being used as at least part of an electrode”. It is unclear how an electrode can be used as at least part of another electrode. 
Appropriate correction is needed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11, 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sotzing et al. (hereinafter ‘Sotzing’, U.S. PGPub. No. 2014/0011004) in view of Masuda (U.S. PGPub. No. 2012/0288703) and further in view of Su (U.S. PGPub. No. 2014/0039292).
In regard to independent claims 10 and 18, and claims 11, 13, 17, Sotzing discloses a device comprising an electrode material (conductive fabric electrode, [0024]) comprising: a cloth formed of a fiber structure containing a conductive polymer ([0021]: inkjet printing conductive polymers on fabric substrates; [0037]-[0038]: the fabric substrate is formed from fibers [0024]-[0026], [0035]: the conductive polymer is a mixture of PEDOT-PSS, thus meeting claim 14; claim 11); wherein the conductive polymer is dispersed with a binder in a solvent and the dispersion in which the conductive polymer is dispersed is applied to the fiber structure ([0035]: inkjetting the conductor comprises PEDOT:PSS or carbon nanotubes dispersed in a solvent including a glycol additive to improve the conductivity and/or DMF to aid in adhesion (adhesive agent), thus meeting claims 13 and 17).
However, Soltzing is silent as to the fiber structure that is a structure in which sea-island composite fiber yarn is formed into an ultrafine fiber.
Masuda teaches a sea-island composite fiber yarn which is formed from ultrafiber ([0015]) so as to form a comfortable and flexible waterproof and moisture-permeable clothing that maintains waterproof performance and yet does not stick to the skin displeasingly even in a sweaty region ([0040]). Given that Soltzing contemplates a combination of stretchable non-conductive fiber materials and other fibers as a substrate to impregnate with conductive material (Soltzing, [0044]-[0045]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the non-conductive fiber or add to the non-conductive fiber of Soltzing with the fiber as taught by Masuda, thereby arriving at the claimed invention. Doing so would provide a fiber that can be used for constructing a comfortable and flexible waterproof and moisture-permeable clothing that maintains waterproof performance and yet does not stick to the skin displeasingly even in a sweaty region ([0040]).
However, Soltzing/Masuda combination does not disclose a polyurethane resin microporous membrane on one face of the cloth, wherein the one face being a face of the cloth opposite a face configured to have contact with a skin surface of a human body. 
Su teaches providing woven or non-woven polyurethane resin membrane on a cloth electrode to prevent water or humidity for electrical conduction between the cloth electrode from escaping out of the polyurethane resin membrane to a wearable article it is attached to (polyurethane base layer 20 disposed on the conductive layer 11 in Fig. 7, [0034], [0036], [0050]; the examiner notes that non-woven polyurethane fabrics or any non-woven fabrics are inherently non-uniform and is microporous). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cloth electrode of Soltzing/Masuda combination and provide a non-woven polyurethane resin as taught by Su, thereby arriving at the claimed invention. Doing so allows for waterproof yet breathable membrane disposed between the cloth electrode and the wearable garment while preventing water or humidity for electrical conduction between the cloth electrode and a wearer’s skin from escaping out of the polyurethane resin membrane into the wearable article ([0034]).   
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sotzing, Matsuda and Su as applied to claim 10, and further in view of Fugetsu et al. (hereinafter ‘Fugetsu’, U.S. PGPub. No. 2011/0151254).
In regards to claim 12, Sotzing/Matusuda/Su combination discloses the invention substantially as claimed in claim 10 and discussed above. 
However, Sotzing/Matusuda/Su combination is silent as to a multifilament yarn constituting the fiber structure including a filament of equal to or less than 0.2 dtex.
Fugetsu teaches adhering electro-conductive layer onto the surface of a composite multifilament yarn ([0051]) wherein the fineness of a single fiber forming the yarn, a multi-filament, is about 0.1 to 50 dtex ([0052]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filament of the fiber structure of Sotzing/Matsuda combination and provide the fineness in a range of about 0.1 to 50 dtex, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It is known in the art that using a small fineness as claimed provides soft, less stiff, antistatic and low fabric weight fabric for clothing ([0046]). 
In regards to claim 16, Sotzing/Matsuda/Su combination discloses the invention substantially as claimed in claim 10 and discussed above.
However, Sotzing/Matsuda/Su combination does not disclose the electrode material has a surface resistance of equal to or less than 1 x 106 Ω after 20 washing cycles in accordance with JIS L0217(2012) 103 Method.
Fugetsu teaches that an electrode material comprising a conductive fiber structure similar to that of Sotzing can be designed with a surface resistance in the range of 1 x 10-2 Ω/cm to 1 x 1010 Ω/cm after 20 washing cycles in accordance with JIS (Japanese Industrial Standard) L 0217 No. 103 method depending upon the amount of adhesion of an electroconductive polymer on a fiber ([0028]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrode material of Sotzing/Matsuda combination and optimize the amount of conductive polymer of the fiber to arrive at the desired surface resistance as taught by Fugetsu, thereby arriving at the claimed invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or In re Aller, 105 USPQ 233. Furthermore, a fiber or yarn having said range of electric resistance value has excellent electroconductive performance, heat generation performance, and electromagnetic wave and magnetic shielding performance ([0056]).
Response to Arguments
Applicant’s arguments, filed on October 2, 2020 is acknowledged.
Applicant has amended the preamble to recite ‘an electrode’ as opposed to ‘an electrode material’. The Examiner notes that ‘an electrode material’ is a highly conductive material which may include materials such as metals and their alloys, graphite, metal oxides, amorphous electrode materials, composite electrode materials and conductive polymers as evidenced by Losiewicz et al. (NPL: Electrode Materials). And as stated in Applicant’s disclosure ([0002]-[0005]), specifically in paragraph [0003], “flexible electrodes [are] conductive polymers… combined with fiber structures” ([0003]). Applicant should amend the specification to recite ‘electrode’ as to ‘electrode material’ for consistency between the claims and the specification. 
Applicant’s argument with respect to the rejection of claims 10, 11, 13, 14, 17 and 18 as being rejected under 35 U.S.C. 103 as being unpatentable over Sotzing, Masuda, Berzowska and Park has been considered and is persuasive. Therefore the rejection has been withdrawn. 
Upon further consideration, a newly found reference Su as cited above, teaches providing a polyurethane resin microporous membrane between the conductive cloth for sensing and a wearable garment (polyurethane base layer 20 disposed on the conductive layer 11 in Fig. 7, [0034], [0036], [0050]; the examiner notes that non-woven polyurethane fabrics or any non-woven fabrics are inherently non-uniform and is microporous). Therefore, it would have been obvious to one of ordinary skill in the art to modify the cloth electrode of Soltzing/Masuda 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        1/28/2021